       Case: 1:19-cv-04048 Document #: 1 Filed: 06/17/19 Page 1 of 4 PageID #:1




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS

JAKE ADER,                                           )
                                                     )
        Plaintiff,                                   )
                                                     )
        v.                                           )
                                                     )
                                                     )
FEDERAL BUREAU OF                                    )
INVESTIGATION and                                    )
U.S. DEPARTMENT OF JUSTICE                           )
                                                     )
        Defendants.                                  )


                                          COMPLAINT

        1.      Plaintiff JAKE ADER files this Freedom of Information Act suit to force

Defendants FEDERAL BUREAU OF INVESTIGATION and U.S. DEPARTMENT OF

JUSTICE to produce its records related to Jon Burge. In violation of the statutory requirement

that the records be produced “promptly,” FBI has indicated that it will not produce the requested

records until December 2020.

                                            PARTIES

        2.      Plaintiff ADER resides in this judicial district and made the FOIA request at issue

in this case.

        3.      Defendant FEDERAL BUREAU OF INVESTIGATION is a federal agency

subject to the Freedom of Information Act, 5 U.S.C. § 552, and a component of DOJ.

        4.      Defendant DEPARTMENT OF JUSTICE is a federal agency subject to the

Freedom of Information Act, 5 U.S.C. § 552.
       Case: 1:19-cv-04048 Document #: 1 Filed: 06/17/19 Page 2 of 4 PageID #:1




                                 JURISDICTION AND VENUE

        5.       This case is brought under 5 U.S.C. § 552(a)(6)(c)(i) and presents a federal

question conferring jurisdiction on this Court.

        6.       Venue is proper under 5 U.S.C. § 552(a)(4)(B) because ADER resides in this

judicial district.

                                      RELEVANT FACTS

        7.       On September 20, 2018, ADER requested that the FBI produce “all documents

mentioning Jon Burge (1947-2018), former Chicago Police detective, whose death was widely

reported in the media.” A true and correct copy of the request is attached as Exhibit A.

        8.       Burge was responsible for the widespread torture of suspects but was ultimately

charged and convicted only of obstruction of justice and perjury.

        9.       On September 28, 2018, the FBI acknowledged receipt of the request and

assigned FOIPA Request Number 1417740-000 to the matter and claimed that “unusual

circumstances” applied to the processing of the request, including the need to “search for, collect

and examine a voluminous amount of separate and distinct records” and a need for consultation

with other agencies.. A true and correct copy of the acknowledgement is attached as Exhibit B.

        10.      On October 11, 2018, the FBI notified ADER that it had located 5,062 pages of

potentially responsive records and required payment of $160.00 in fees. A true and correct copy

of this correspondence is attached as Exhibit C.

        11.      On November 5, 2018, ADER sent a check in the amount of $160.00 payable to

the FBI and requested the 5,062 pages of records be released on CD to him. A true and correct

copy of this correspondence is attached as Exhibit D.

        12.      On November 8, 2018, the FBI notified ADER that it had “completed its search

for records responsive to [his] request” and that the responsive records would be made available


                                                  -2-
       Case: 1:19-cv-04048 Document #: 1 Filed: 06/17/19 Page 3 of 4 PageID #:1




in the FBI’s electronic FOIA Library on the FBI’s public website and that ADER would receive

notice when the records were available. A true and correct copy of this correspondence is

attached as Exhibit E.

       13.     FBI informed ADER in a voicemail message that the estimated completion date

for release of these records is December 2020.

       14.     As of the date of this filing, the FBI has produced no responsive documents.

                             COUNT I – VIOLATION OF FOIA

       15.     The above paragraphs are incorporated herein.

       16.     Defendant, FBI is an agency subject to FOIA.

       17.     Plaintiff, ADER made a FOIA request to FBI on September 20, 2018.

       18.     The records sought in ADER’s FOIA request are non-exempt public records of

FBI.

       19.     FBI has failed to produce the requested records promptly.

WHEREFORE, Plaintiff asks the Court to:

          i.   Order FBI to conduct a reasonable search for records and to produce all non-

               exempt requested records promptly;

         ii.   Award Plaintiff attorney fees and costs; and

        iii.   Enter any other relief the Court deems appropriate.



                                                       Respectfully Submitted,
                                                       /s/ Matthew Topic
                                                       Attorneys for Plaintiffs

                                                       Matthew Topic
                                                       Joshua Burday
                                                       Merrick Wayne
                                                       (E-Mail: foia@loevy.com)
                                                       LOEVY & LOEVY


                                                 -3-
Case: 1:19-cv-04048 Document #: 1 Filed: 06/17/19 Page 4 of 4 PageID #:1




                                        311 N. Aberdeen, Third Floor
                                        Chicago, Illinois 60607
                                        Tel.: (312) 243-5900
                                        Fax: (312) 243-5902




                                  -4-
